DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NG et al. (WO 2019/009904).
Regarding to claim 18:
NG et al. discloses an integrated circuit to drive a plurality of fluid actuation devices, the integrated circuit comprising:
              a plurality of first data lines (FIG. 6: The outputs of the shift register decoder 614 in unit 208);
a second data line (FIG. 6, element Dx in unit 210);
              a first memory element (FIG. 6, element 604) to be enabled in response to first data on the plurality of first data lines (FIG. 6: The outputs of the shift register decoder 614 enable memory 604 via transistors 608, 610, 612); and
              a second memory element (FIG. 6, element 304) to be enabled in response to second data on the second data line (FIG. 6: The data line Dx enables memory 304 via transistor 528).
Regarding to claims 19-23: further comprising a shift register decoder to enable the first memory element in response to the first data on the plurality of first data lines (FIG. 6, element 614: SHIFT REGISTER DECODER), a transistor to enable the second memory element in response to the second data on the second data line (FIG. 6, element 528), an ID line (FIG. 6: The ID line in unit 208); wherein the first memory element (FIG. 6, element 604) is accessed via the ID line with the first memory element enabled, and wherein the second memory element (FIG. 6, element 304) is enabled in response to the second data on the second data line (FIG. 6, element Dx) and a first logic level on the ID line (FIG. 6: The ID line in unit 210), and a fluid actuation device (FIGs. 4 and 6, element 302) enabled in response to a second logic level on the ID line (FIG. 4: The negative ID), wherein the first memory element comprises a non-volatile memory element and the second memory element comprises a non-volatile memory element (paragraph [0025]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 24-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over NG et al. in FIG. 6 in view of NG et al. in FIG. 7 (WO 2019/009904).
Regarding to claims 24, 30:
NG et al. in FIG. 6 discloses an integrated circuit to drive a plurality of fluid actuation devices, the integrated circuit comprising:
an ID line (FIG. 6, element ID in unit 208);
a second select line (FIG. 6, element Sn-1 in unit 210);
FIG. 6, element 604); and	
              a second memory element (FIG. 6, element 304) enabled in response to a first logic level on the second select line (FIG. 6: The select line Sn-1 connecting to transistor 520) and a first logic level on the ID line (FIG. 6: The ID line at the gate of transistor 506. The memory 304 is enabled when both transistors 504 and 506 are ON due to a logic level of signal lines Sn-1 and ID).
              NG et al. in FIG. 6 however does not teach a first select line, wherein the first memory element is enabled in response to a first logic level on the first select line.
	NG et al. in FIG. 7 teaches a select line (FIG. 7, element Sn) that enables a memory element (FIG. 7, element 304) when the select line is a first logic level.
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the ID memory in NG’s FIG. 6 to include a select line that enables the memory element which corresponds to a selected nozzle activation element in the nozzle array as disclosed by NG’s FIG. 7.
Regarding to claim 25: further comprising a fire line electrically coupled to the second memory element (FIG. 6: The FIRE LINE in unit 210 and memory 304), wherein the first memory element is accessed via the ID line (FIG. 6: The ID line in unit 208 and memory 604) with the first memory element enabled, and wherein the second memory element is accessed via the fire line with the second memory element enabled.
Regarding to claim 26: further comprising a fluid actuation device (FIG. 6, element 302) enabled in response to a first logic level on the second select line (FIG. 6: The select line Sn-1 in unit 206) and a second logic level on the ID line (FIG. 4: The negative ID line).
Regarding to claims 27 and 33: further comprising a fire line electrically coupled to the second memory element and the fluid actuation device, wherein the first memory element is accessed via the ID line with the first memory element enabled, wherein the second memory element is accessed via the FIG. 6: The ID line is connected to the first memory 604. The FIRE line is connected to the second memory 304 and the fluid actuation device 302).
Regarding to claims 28, 30: further comprising a plurality of first data lines (FIG. 6: The outputs of the shift register decoder 614 in unit 208); and a second data line (FIG. 6: Line Dx), wherein the first memory element is enabled in response to first data on the plurality of first data lines and a first logic level on the first select line (FIGs. 6-7 show the outputs of the shift register decoder and the select line Sn enabling the memory), and wherein the second memory element is enabled in response to second data on the second data line, a first logic level on the second select line, and a first logic level on the ID line (FIG. 6-7 show the memory 304 enabled by the data line Dx, the select line Sn-1, and the ID line).
Regarding to claim 29: wherein the first memory element comprises an erasable programmable read-only memory element and the second memory element comprises a programmable fuse (paragraph [0025]).
Regarding to claim 31: further comprising generating an address signal, wherein enabling the second memory element comprises enabling the second memory element in response to the second select signal, the second data on the second data line, and the address signal (FIG. 6: The Ax and Ay lines are the address signals that enable the memory 304 via transistor 524 and 526).
	Regarding to claim 32: further comprising generating a signal on an ID line; and enabling a fluid actuation device (FIG. 6, element 302) in response to the second select signal (FIG. 6, element Sn-1 in unit 206) and a first logic level on the ID line (FIG. 6, element ID in unit 206), wherein enabling the second memory element (FIG. 6, element 304) comprises enabling the second memory element in response to the second select signal (FIG. 6, element Sn-1 in unit 210) and a second logic level on the ID line (FIG. 4 shows the second memory 304 and the fluid actuation device 302 are enabled with an opposite logic level of the ID line).
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853